IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1910
                              Filed January 13, 2016


IN THE INTEREST OF Q.V.,
Minor Child,

K.M., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Ida County, Mary L. Timko,

Associate Juvenile Judge.



       The mother appeals the termination of her parental rights to her son, Q.V.

AFFIRMED.



       Elizabeth Specketer, Rembrandt, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Lesley Rynell of the Public Defender’s Office, Sioux City, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                           2


VOGEL, Presiding Judge.

       The mother appeals the termination of her parental rights to her son, Q.V.

She asserts the district court improperly concluded her rights should be

terminated pursuant to Iowa Code section 232.116(1)(e) and (l) (2015), and that

termination is not in Q.V.’s best interests due to the parent-child bond;

furthermore, she urges the relative-placement exception found in Iowa Code

section 232.116(3)(a) should preclude termination. Given the mother does not

contest the district court’s termination of her rights under paragraph (f), we affirm

on those grounds. Additionally, due to the mother’s long-standing substance

abuse issues and current incarceration, termination is in the child’s best interests,

and the relative-placement consideration does not preclude termination.

Consequently, we affirm the order of the district court.1

       Q.V., born October 2010, came to the attention of the Iowa Department of

Human Services (DHS) due to concerns regarding domestic violence and drug

abuse in the home. Upon investigation, the mother admitted to using marijuana

and prescription drugs, though she refused to take a drug test.              Q.V. was

removed from the home on May 3, 2014, and a removal order was filed on May

6, 2014. Q.V. was placed with his paternal grandparents, where he remained at

the time of the termination hearing. Subsequent to Q.V.’s removal, both he and

the father tested positive for methamphetamine.

       On November 7, 2014, the mother was arrested on federal charges of

conspiracy to deliver methamphetamine, following the discovery of nearly a half-

1
  In a permanency hearing held on July 28, 2015, the father, having shown good
progress, was granted additional time to work towards reunification; consequently, he is
not a party to this appeal.
                                        3


pound of methamphetamine in her car. She pled guilty on July 17, 2015, though

as of the time of the termination hearing, she had not been sentenced. The

conviction carries a mandatory period of incarceration of ten years, though the

mother testified she may be given probation or a reduced sentence, as she was

“safety valve” eligible. However, the mother had her pretrial release revoked due

to two violations. Apart from this charge, the mother has an extensive criminal

history dating back to 1998, including several traffic violations, and OWI,

possession, and assault charges.

      The mother underwent a substance abuse evaluation on January 14,

2015. The report noted the mother had a severe substance use disorder, as well

as bipolar disorder, generalized anxiety disorder, PTSD, and cannabis use

disorder.   Prior to the mother’s incarceration, DHS workers observed the

mother’s erratic behavior, which indicated drug use. Nonetheless, throughout the

pendency of the proceedings, the mother denied she had a substance abuse

problem, though at the termination hearing, she testified she was aware of how

her drug use negatively impacted Q.V. She stated the drug treatment program

helped her understand her own past history of trauma and that she believed she

could achieve sobriety.

      The State petitioned to terminate the mother’s parental rights, and on

September 22, 2015, the matter came on for a hearing. The mother testified via

phone. On October 26, 2015, the district court issued an order terminating the

mother’s parental rights pursuant to Iowa Code section 232.116(1)(e), (f), and (l).

The mother appeals.
                                         4

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need to find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       Given the mother does not contest the State proved by clear and

convincing evidence her rights should be terminated pursuant to paragraph (f),

we affirm on those grounds. We further note the record establishes that, due to

the mother’s incarceration and pending sentencing proceedings, we conclude

Q.V. cannot be returned to her care at this time.                 See Iowa Code

§ 232.116(1)(f)(4).

       As the district court found, termination is also in Q.V.’s best interests. The

mother has been addicted to methamphetamine for approximately twenty years,

and she is currently incarcerated after being discovered transporting a half-pound

of methamphetamine in her car. In determining the future actions of the parent,

her past conduct is instructive, and here, despite the mother’s contentions that

she now has the determination to move forward, she has shown inconsistent

progress with regard to maintaining sobriety. See In re J.E., 723 N.W.2d 793,

798 (Iowa 2006). Moreover, Q.V. has been out of her care since May 2014 and

has had minimal contact with the mother since then.          “We have repeatedly

followed the principle that the statutory time line must be followed and children

should not be forced to wait for their parent to grow up.” In re N.F., 579 N.W.2d
338, 341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). Given these
                                            5


considerations, we agree with the district court that termination of the mother’s

rights is in the child’s best interests, despite a slight bond the mother shares with

Q.V.

       Furthermore, we do not agree with the mother’s argument Iowa Code

section 232.116(3)(a)—the relative-placement consideration—should preclude

termination. As the district court noted:

       [The mother’s] lack of parenting skills and ability to make basic
       parenting decisions on [Q.V.’s] behalf led to his testing positive for
       methamphetamine. [The mother] still does not acknowledge that
       she actually caused harm to [Q.V.]—not only by her drug usage
       around him which led to his testing positive for methamphetamine
       but by her callous attitude towards visits and her investment in the
       drug lifestyle, which has led to her now being fully taken out of his
       life for all of his elementary and middle school, and likely, most of
       his high school. This demonstrates her total disregard for his
       mental and emotional well-being.

The record reflects the court’s summation, which indicates that it is in the best

interests of Q.V. that the mother’s rights are terminated.       Consequently, we

conclude the relative-placement consideration does not preclude termination,

and we affirm the order of the district court.

       AFFIRMED.